Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-14 are allowed. (Claim 15 and 16 have been cancelled.)
The following is an examiner’s statement of reasons for allowance: 
FUNK (US 20180262741) discloses the method for generating a three-dimensional (3D) spatial image of videos by receiving the color-encoded 2D content from an image source on one side of the pair of lenses and generating a 3D representation of the 2D content on the other side of the pair of lenses in a space between a viewer and the pair of lenses. The 3D spatial image appears to float in the space between the viewer and the pair of lenses, however it fails to disclose “receives input of a dark region image including a dark region that is a spatial region corresponding to a target object and is darker than a background, and control information for specifying a motion to be given to the dark region, and obtains and output a video including a shadow region, the shadow region being obtained by performing mask processing on a motion region obtained by giving the motion to the dark region according to the control information, the mask processing replacing pixels of a mask region at a spatial position corresponding to the target object with pixels brighter than the motion region, wherein the video generation device generates the video in which superimposing an output video corresponding to the video on a real object to cause an observer, who views the real object on which the output video is superimposed, and an apparent height of the target region with respect to the background region changes with time”.
Haseltine et al. (US 6530662) discloses the method for enhancing the realism of the display by creating an illusion that the image lighted by the environmental light sources or shadowed by real objects in its environment, however it fails to disclose “receives input of a dark region image including a dark region that is a spatial region corresponding to a target object and is darker than a background, and control information for specifying a motion to be given to the dark region, the shadow region being obtained by performing mask processing on a motion region obtained by giving the motion to the dark region according to the control information, the mask processing replacing pixels of a mask region at a spatial position corresponding to the target object with pixels brighter than the motion region, wherein the video generation device generates the video in which superimposing an output video corresponding to the video on a real object to cause an observer, who views the real object on which the output video is superimposed, to have an illusion that a target region included in the real object corresponding to the target object floats above a background region and an apparent height of the target region with respect to the background region changes with time”.
However, either FUNK alone or in combination with Haseltine does not expressly teach the particular features claimed in the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669            
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669